Per Curiam,
AH the facts necessary to show defendant’s liability and make a prima facie case in favor of the plaintiff bank, viz: the making, indorsement, dishonor, etc., of the note in suit, were established by the undisputed evidence; and hence there was no error in directing the jury to render a verdict in its favor, unless the defense, interposed by defendant and based upon the alleged conversation between him and the president of the plaintiff bank, was sufficient to estop the latter, or otherwise prevent a recovery. The learned trial judge thought it was not; and in that we think he w7as clearly right. Referring, in that part of his charge quoted in the third specification, to the conversation aforesaid, he substantially held that the plaintiff bank could not be injured or prejudiced by anything that occurred in said conversation. He might have added, that this is true whether the conversation occurred in the bank or elsewhere. Assuming that Johnson, the president of the bank, in answer to defendant, said: “ The matter is arranged,” that does not justify the infer *208ence that he meant to assert that the note was paid. He was not asked to say, nor did he say, how “the matter” was “ arranged.”
There is nothing in either of the specifications that requires further discussion. They are all overruled and the judgment is affirmed.